Citation Nr: 1542151	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  15-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1940 to October 1941.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC based on the need for aid and attendance is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disability [i.e., status post subtotal gastrectomy (rated 60 percent)] precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The schedular requirements for TDIU are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

By correspondence dated in September 2012, VA explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of how VA assigns effective dates for awards.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  In June 2014, the RO requested the Veteran's Social Security Administration medical records; a June 2014 response from SSA indicated that the medical records requested had been destroyed.  The RO arranged for a pertinent VA examination in November 2012; the report of that examination contains sufficient informed discussion of the occupational impairment (as well as pertinent history and current clinical findings/features of) due to the Veteran's service-connected disability to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

(The Board acknowledges that, in his March 2013 Notice of Disagreement with the denial of an increased rating for his service-connected disability and SMC, the Veteran stated that his "conditions have increased in severity" (emphasis added).  The Board notes that the Veteran cited numerous non-service-connected disabilities in his application for SMC, and that VA treatment records show on-going treatment (and possibly increased severity) with respect to those disabilities.  As discussed in more detail below, the record is silent as to any (medical) indication that his sole service-connected disability has increased in severity during the pendency of this claim.  Thus, the Board finds that the Veteran's March 2013 statement refers, as stated on its face, to a worsening in the Veteran's overall health, and not to an assertion that his service-connected disability, in particular, has worsened (such that another examination would be warranted.))

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that by reason of his service-connected disabilities the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience; neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran has one service-connected disability, status post subtotal gastrectomy, rated 60 percent.  In his April 2012 TDIU application, he stated that he last worked as a postal clerk (in 1965) and completed two years of college.  (The Board notes that in previous, March 2011, TDIU application he stated that he last worked in 1963 as a bank vice president.)

On March 2013 examination for SMC based on the need for aid and attendance, the Veteran's treating VA physician stated that the Veteran experiences acid reflux, has low appetite, and experiences frequent constipation.  (The physician also noted significant non-service-connected symptoms, such as back pain, cancer, orthopedic limitations, and shortness of breath.)

On November 2012 VA examination, the Veteran reported eating small meals and difficulty with slow emptying of the stomach.  He reported that he must lie on his left side when he lies down to rest to avoid reflux.  He denied having diarrhea or vomiting, but reported having occasional constipation and nausea.  He reported difficulty swallowing some foods.  He did not report that he was taking any medication to treat his service-connected disability.

The examiner assessed the Veteran has having recurring episodes of symptoms that are not severe, occurring four or more times per year, lasting from 1-9 days.  As to specific symptoms, abdominal pain was noted to occur less than monthly and transient nausea four or more times per year, lasting less than a day.  There were no incapacitating episodes due to the Veteran's service-connected disability.  The examiner noted that the Veteran's abdomen was soft, with no distention.  There was no guarding, tenderness, masses or rebound.  Bowel sounds were normal.  The examiner referred to 1994 upper GI and small bowel imaging, which showed no abnormalities, as well as laboratory findings.  The examiner opined that the Veteran's service-connected disability would have no impact on his ability to work, and noted that there was no objective evidence that the service-connected disability would preclude light duty or sedentary employment.  

The VA examiner's findings are consistent with the VA treatment records for the time period under consideration.  The Veteran received regular evaluations for VA treatment purposes in August 2012, February 2013, August 2103, March 2014, and October 2014.  Treatment records note the use of omeprazole to treat stomach symptoms, positive bowel sounds, soft abdomen, no tenderness, rebounding, or guarding, no organomegaly, and no bruits.  The Veteran received regular treatment for non-service-connected disabilities, such as diabetes and chronic pain, but there is no evidence of complaints related to his service-connected disability.  

The Veteran's treating VA physician provided a March 2013 opinion that the Veteran is unable to return to work due to his service-connected disability; no rationale was provided.   

The Veteran's service-connected post-gastrectomy syndrome meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  However, the Board finds that the evidence of record fails to show that such disability has precluded him from engaging in a substantially gainful occupation consistent with his work history and education at any time during the period of the current claim.

The November 2012 VA examiner noted minimal symptoms (to include constipation and nausea) and opined that the Veteran's service-connected disability would not affect his ability to work, particularly in light duty or sedentary positions.  The examiner's findings are consistent with the Veteran's VA treatment records, which note ongoing use of medication - but no other treatment - for his service-connected disability, and no complaints of any relevant symptomatology.  They are also consistent with the application for SMC, completed by the Veteran's treating VA physician, noting complaints of constipation, low appetite, and acid reflux.  Therefore, the Board finds that the VA examination/VA treatment records are probative evidence weighing against the Veteran's claim. 

The Board acknowledges that the Veteran provided a letter from his treating VA physician, who opined that the Veteran was unemployable due to his service-connected disability.  However, the VA physician did not provide a rationale for the opinion, and it is contradicted by the SMC application that he completed (that cites significant impairment due to non-service-connected disabilities) and with VA treatment records that he signed (that report no relevant gastrointestinal symptoms).  Consequently, the Board finds that the VA treating physician's opinion is entitled to little probative weight.  

The Board acknowledges the Veteran's testimony that he is unable to work due to his service-connected disability.  (See, e.g., April 2012 TDIU application and  
July 2014 statement (asserting entitlement to a 100 percent rating based on his age and medical condition.))  To the extent that he is asserting entitlement to TDIU based on his age or non-service-connected disabilities, the Board notes that consideration of TDIU is limited to the effects of service-connected disabilities, alone, on employment.  To the extent that he is asserting entitlement to TDIU based solely on his service-connected disability, the Board notes that he has neither challenged the medical evidence of record nor explained why his service-connected disability would prevent him from working, given his education (2 years of college) and experience (as either a postal clerk or a bank vice president).  The Board concludes that the Veteran's bare assertion of unemployability is not sufficient to overcome the weight of the probative medical evidence against his claim.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a TDIU rating for any period of time under consideration.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking a TDIU rating is denied.


REMAND

In the November 2014 Statement of the Case, the AOJ stated that SMC based on a need for aid and attendance was not warranted because the Veteran does not have a single service-connected disability rated 100 percent.  (In the February 2013 rating decision on appeal, the AOJ did not specify why the benefit was denied.)  

SMC at the aid and attendance rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The requirement that the Veteran must have a single service-connected disability rated 100 percent applies to SMC at the housebound rate, and not to SMC at the aid and attendance rate.  

Remand is required for the AOJ to adjudicate (in the first instance) the Veteran's claim of SMC based on a need for aid and attendance, properly under the provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).    

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should arrange for any further development deemed indicated, and readjudicate, in accordance with the provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b), the Veteran's claim seeking SMC based on a need for aid and attendance.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


